                            UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
                                     300 QUARROPAS STREET
                                  WHITE PLAINS, NEW YORK 10601
                                           914 390 4130

Chambers of                                                       November 15, 2019
Hon. Lisa Margaret Smith
United States Magistrate Judge
                                   CANCELLATION NOTICE

        The in-person conference scheduled for Monday, November 18, 2019, at 11:00 AM,

before the Honorable Lisa Margaret Smith, United States Magistrate Judge, in the matter of

Casey v. Odwalla, et al., 17-cv-2148 (NSR)(LMS), has been cancelled.
